DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on September 29, 2021.  Claims 1-3, 5-6, 10-11, and 15-16 were amended; and claims 18-20 were added.  Thus, claims 1-20 are pending. 

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A method for merging measurements of flight parameters of an aircraft, the measurements of flight parameters being linked to one another by at least one equation, comprising: an acquisition step, implemented by at least one acquisition module, comprising acquiring at least one measurement of at least one flight parameter; a first scoring step, implemented by a first scoring module, comprising attributing respectively a first validity score to the at least one equation or to each of equations linking the measurements of the flight parameters to one another, the first validity score being determined by checking whether the measurement or measurements of the flight parameter or parameters are a solution or solutions of the equation or equations; a second scoring step, implemented by a second scoring module, comprising attributing respectively a second validity score to one or more failure scenarios, each of the failure scenarios involving one or more acquisition modules, the second validity score for a failure scenario considered being determined from the first validity score or scores attributed to the equation or equations linking the measurements of the flight parameters acquired by the acquisition module or modules involved respectively in the failure scenario considered; a determination step, implemented by a determination module, comprising determining validity of the measurement or measurements of the flight parameter or parameters from the second validity score or scores; a consolidation step, implemented by a consolidation module, comprising consolidating the measurements of the flight parameter or parameters as a function of the validity of the measurements determined in the determination step; and a transmission step, implemented by a transmission module, comprising transmitting the consolidated measurement or measurements of the flight parameter or parameters to a user device.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claim 16.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  Likewise, and claim 16 is a system claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “a first scoring 
What remains of the claimed method is merely a data receiving step, acquiring at least one measurement of at least one flight parameter (see pg. 13, lines 15-18, of the instant specification), which is set forth at a highly generic level; and a data transmission step (see pg. 26, lines 12-14, of the instant specification), which comprises an insignificant extra-solution (post-solution) activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Under Step 2B, since the only step outside the judicial exception are a generic data receiving step and post-solution activity, the claim does not include significantly more than the judicial exception.
As a result of the above analysis, claim 1, as well as claim 16, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-4, 6-10, and 12-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Response to Arguments
Applicants’ arguments filed on September 29, 2021 have been fully considered.  Applicants’ arguments regarding the citied prior art are persuasive.  Applicants’ arguments regarding the rejections under section 101 have been fully considered but are not persuasive.  
In the response filed September 29, 2021, Applicant argued (Remarks pp. 16-17) that the cited prior art of record failed to disclose the limitation of “a first scoring step, implemented by a first scoring module, comprising attributing respectively a first validity score to the at least one equation or to each of equations linking the measurements of the flight parameters to one another, the first validity score being determined by checking whether the measurement or measurements of the flight parameter or parameters are a solution or solutions of the equation or equations,” as recited in claim 1, as well as claim 16.

Applicants’ argue (Remarks pp. 10-15) that the claims are directed to patent eligible subject matter, and cited to training Example 39 – “Method for Training a Neural Network for Facial Detection,” of the Subject Matter Eligibility Examples: Abstract Idea, of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  Applicant’s arguments are not persuasive.
Example 39 is directed to a claimed method for training a neural network for facial detection.  The exemplary claim recites a series of method steps for training a neural network which conclude with training the neural network in a second stage using a second training set.  However, unlike amended claim 1, the exemplary claim is patent eligible because it does not recite a judicial exception. 
Thus, contrary to Applicants’ assertion, under Step 2A, prong 1, claim 1 includes at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “a first scoring step…attributing respectively a first validity score to the at least one equation or to each of equations linking the measurements of the flight parameters to one another, the first validity score being determined by checking whether the measurement or measurements of the flight parameter or parameters are a solution or solutions of the equation or equations.  This claimed element is performed using both a mathematical process and a mental 
What remains of the claimed method is merely a data receiving step, acquiring at least one measurement of at least one flight parameter (see pg. 13, lines 15-18, of the instant specification), which is set forth at a highly generic level; and a data transmission step (see pg. 26, lines 12-14, of the instant specification), which comprises an insignificant extra-solution (post-solution) activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with consolidated measurement(s) of the flight parameter(s).
Under Step 2B, since the only step outside the judicial exception are a generic data receiving step and post-solution activity, the claim does not include significantly more than the judicial exception.
claim 1, as well as claim 16, do not appear to be patent eligible under 101.
Therefore, the rejection of claim 1, as well as claim 16, and dependent claims 2-4, 6-10, and 12-17, under section 101, is maintained.
Newly presented dependent claims, claims 18-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.  Therefore, dependent claims 18-20 are rejected under section 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864